Electronically Filed
                                                         Supreme Court
                                                         SCPW-10-0000228
                                                         21-JAN-2011
                                                         03:00 PM



                          NO. SCPW-10-0000228

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    TRINA ELLEN KALANIMINOAKA MEI JUNN WEGESEND, Petitioner,

                                  vs.

        CLERK OF THE DISTRICT COURT OF THE FIRST CIRCUIT,
                  STATE OF HAWAI#I, Respondent.


                          ORIGINAL PROCEEDING
                       (CIVIL NO. 1RC10-1-4628)

                               ORDER
     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.
    and Circuit Judge To#oto#o, assigned by reason of vacancy)

            Upon consideration of the motion for reconsideration of

the January 6, 2011 order denying the petition for a writ of

mandamus,

            IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

            DATED:   Honolulu, Hawai#i, January 21, 2011.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Fa#auuga To#oto#o